Citation Nr: 1231937	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  04-41 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	John F. Ketcherside, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to April 1971.  His awards and decorations include a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2001 and February 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in May 2007, May 2009, and August 2010.  In May 2007, the Board reopened the claim for service connection for a left hip disorder, and remanded the issues of service connection for bilateral hip disabilities and for a lumbar spine disorder to the agency of original jurisdiction (AOJ) for further development.   

In May 2009, the Board denied service connection for such disabilities on the merits, noting a previous representative.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, pursuant to the a Motion to Dismiss submitted by VA's Secretary, the Court dismissed the case for lack of jurisdiction, as the Veteran had also filed a Motion for Reconsideration with the Board which and not yet been ruled upon and, therefore, the Board decision was not final.
 
In August 2010, the Board vacated the May 2009 decision for due process purposes because a valid VA Form 21-22a ("Appointment of Individual as Claimant's Representative") had been received with respect to the Veteran's current attorney prior to the issuance of that decision.  The case was then remanded to the RO, as the AOJ, for further development and readjudication of those two issues.  

Upon remand, in December 2011, the RO granted service connection for the low back disability of lumbar spondylosis, claimed as osteoarthritis of the low back.  This was a full grant of that benefit sought on appeal, and a jurisdiction-conferring notice of disagreement has not been received as to the effective date or initial rating assigned.  As such, the issue of service connection for a low back disability is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The case now returns to the Board for further consideration as to the issues of service connection for right and left hip disabilities.  The Veteran testified at a formal hearing before a Decision Review Officer (DRO) at the RO in May 2004.  A transcript of that hearing is associated with the claims file.  The Veteran did not request a Board hearing in his substantive appeal (VA Form 9) that was received in November 2004.  However, in an April 2009 VA Form 9, as well as in a July 2012 letter, the Veteran's current attorney requested a Board hearing.  

Such a hearing has not yet been provided.  Nevertheless, ass discussed below, the currently available evidence is sufficient to grant service connection for the claimed bilateral hip disabilities, which constitutes a full grant of that benefit sought on appeal.  Therefore, no further development action is necessary, and no prejudice will result from the lack of a Board hearing.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he suffered a fall during service, he subsequently developed degenerative arthritis of the left hip that led to total hip replacement, and the current left hip disability has been medically linked to the in-service injury.

2.  Resolving all reasonable doubt in the Veteran's favor, he suffered a fall during service, he subsequently developed degenerative arthritis of the right hip that led to total hip replacement, and the current right hip disability has been medically linked to the in-service injury.



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the left hip have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for degenerative arthritis of the right hip have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran believes that his bilateral hip disabilities were caused by a fall during service or, alternatively, are secondary to his now service-connected lumbar spine disability.  He asserts that the lumbar spine disorder, including any improper curvature due to scoliosis, caused the hips to wear incorrectly.  

The Board's decision herein to grant service connection for right and left hip disabilities constitutes a full grant of the benefits sought on appeal.  As such, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Certain chronic diseases, including arthritis, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b); see also Barr, 21 Vet. App. at 307.

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, no scoliosis, lumbar back pain, or hip problems were reported or objectively noted during the Veteran's service entrance examination.  The Veteran states that he fell approximately 25 feet from the top of a climbing rope during basic training and injured his back and hips.  

In support of this assertion, a fellow servicemember (M.R.S.) submitted a statement in June 2004 indicating that he was behind the Veteran in line during basic training, and he witnessed the Veteran's fall and subsequent limp.  He stated that the Veteran walked with a "slouch" and could not straighten up for the rest of basic training.  M.R.S. also stated that the Veteran continued to slouch and had developed a limp when they were again stationed together approximately eight months later.

Although there is no documentation of the reported fall in the Veteran's service treatment records, there are several documentations of treatment for pain and other symptoms of the back.  For example, a January 1970 record notes complaints of recurrent lumbar back pain for three years, and some muscle spasms were noted.  Similarly, a November 1970 record indicates that the Veteran was troubled by occasional low back pain for approximately two years, with acute low back pain that morning.  The provider stated that the Veteran had lumbar scoliosis (as shown by x-rays) that was secondary to muscle spasms, and he was having difficulty walking.  There are no documentations of any complaints or treatment specifically pertaining to either hip during service.

As noted above, the Veteran received a Combat Action Ribbon, which indicates that he engaged in combat with the enemy.  Where the evidence establishes that a Veteran engaged in combat with the enemy, his or her lay evidence will be sufficient to establish an in-service injury or event where such reports are consistent with the circumstances, conditions, and hardships of such service, unless there is clear evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran does not claim that his fall during service occurred during such combat service, so his testimony alone may not establish such incident.  However, to the extent that the Veteran claims to have had observable symptoms in the hips (such as pain) during combat service, the Board finds that this would be consistent with the circumstances of combat service.  As such, the Veteran's lay testimony alone is sufficient to establish the occurrence of such symptoms.  

Private treatment records dated in 2001 reflect that the Veteran complained of bilateral hip pain, worse on the left, for "several years" and that the pain had worsened in the past year.  The Veteran had a left total hip replacement in 2001, followed by a right total hip replacement in 2002, for severe arthritis or degenerative joint disease in both hips.  The Veteran was noted to have developed uneven leg length, which was corrected by the total hip replacements.  He continues to have residual painful motion and weakness of both hips.  

The Veteran stated in July 2002 that a physician told him that he "must have had significant trauma" as a result of the fall during service, and that the left hip was traumatized and moved forward and the right hip went back.

In a January 2004 letter, a private treating orthopedist (Dr. T.R.) opined that it is as likely as not that the Veteran's reported injury during basic training is responsible for his current muscular conditions related to the back and hips.  The provider stated that this opinion was based on the information that was then available to him, but he did not discuss any such information or provide any reasoning for this opinion.

The Veteran underwent a VA examination in September 2008.  The examiner opined that the Veteran had generalized lumbar stenosis and spondylosis, which he stated is a chronic degenerative condition and not from acute trauma.  He also stated that the Veteran has degenerative arthritis of the hips, noting that there could be a genetic component to the degenerative disease.  The examiner stated that there are too many factors that could lead to this diagnosis and, therefore, he could not be more specific without speculating.  Nevertheless, the examiner opined that the Veteran's bilateral hip conditions were less likely than not a result of his low back condition and were not worsened by this condition.  He reasoned that degenerative arthritis of the hips is a common disorder among men the Veteran's age, and the fact that the condition is bilateral makes it less likely to be an isolated injury.  The examiner also stated that it would be speculation to state whether the Veteran's hip disorders manifested within one year of his service discharge.  In summary, the examiner opined that the Veteran's bilateral hip disorders were less likely than not chronically worsened by his low back disorder and were also less likely than not a result of his service.  

The Veteran has been granted service connection for lumbar spondylosis based, in part, on a November 2011 VA examination report.  He reported back pain since October 1967 after falling from a rope during service at that time.  In contrast to the prior examiner, this examiner opined that the Veteran's lumbar spine condition was at least as likely as not (50 percent or greater probability) incurred in or caused by injury during service.  He explained that, given the nature of the Veteran's injury during service, it is as likely as not the cause of his current degenerative joint disease of the back.  The examiner further opined that the Veteran's "scoliosis" as documented is minimal and is more likely degenerative rather than congenital.  He also stated that he did not see evidence that the Veteran's current condition is a worsening of a congenital condition.  With respect to the hips, this examiner opined that such condition was less likely than not (less than 50 percent probability) incurred in or caused by the reported injury during service.  He reasoned that he did not see a specific cause of hip pain the available records, and there was a delay of onset of pain.  The examiner further stated that hip arthritis is multifactorial and could just as easily have been caused by some genetic predisposition.  This examiner did not provide an opinion as to whether the Veteran's bilateral hip disability is secondary to the now service-connected lumbar spine disability.  

The Board forwarded the Veteran's claims file to an orthopedist with the Veterans' Health Administration (VHA) for an opinion as to the etiology of the Veteran's current bilateral hip disabilities, with consideration of all evidence of record and the now service-connected low back disability.  The VHA specialist noted the Veteran's report of falling 25 feet during basic training and injuring his back and possibly his hips, and that this statement was substantiated by other testimony of record.  The specialist also noted the Veteran's continued complaints of back and hip problems after this injury, with subsequent development of degenerative changes in both hips.  The specialist noted that the Veteran had bilateral hip replacements, and a leg length discrepancy was noted prior to such surgeries.  

The specialist stated that the Veteran's injuries are consistent with his history of a fall from 25 feet, which could have injured his back and caused a compression fracture which could have resulted in traumatic scoliosis.  The specialist stated that degenerative arthritis of the hips can be multi-factorial and is common, as noted by prior examiners.  The specialist further stated that falls where an individual lands on the feet can damage the hips and hip joints, and the manifestations of such injuries are frequently progressive and may not become apparent for decades.  In addition, gait abnormality is associated with leg length inequality or pelvic tilt, and scoliosis can certainly lead to early degeneration of the hips.  The specialist noted that the Veteran's injuries are remote in time and the intervening medical records are somewhat spotty, so any conclusion as to the etiology of the hip disabilities would be speculative.  Nevertheless, the specialist opined that, since the Veteran's injuries and degenerative diseases are consistent with his reported fall, both the hip and spine problems are more likely than not associated with the in-service injury.  

Considering all evidence of record, the Board finds that service connection is warranted for the Veteran's bilateral hip disabilities.  As noted by the VHA specialist, the Veteran has been diagnosed with degenerative arthritis of the hips, which is now status post bilateral hip replacement surgery.  The Board observes that there are several differing opinions as to the etiology of the Veteran's bilateral hip disabilities.  Further, the September 2008 and November 2011 VA examiners, as well as the VHA specialist, stated that the etiology of hip arthritis is multi-factorial and it would be speculative to offer a conclusion as to the specific cause of the Veteran's current disabilities.  However, the VHA specialist still opined that the Veteran's bilateral hip disabilities are more likely than not related to the in-service injury of falling from 25 feet.  

This opinion was based on consideration of the entire claims file, including both lay and medical evidence to corroborate the reported in-service injury, as well as the Veteran's documented uneven leg length and scoliosis of the spine, available treatment records during and after service, and prior medical opinions concerning the etiology of the condition.  There is no indication that the testimony by the Veteran and his fellow service member are not credible concerning the fall during service and resulting observable symptomatology.  Accordingly, the VHA specialist's opinion has high probative value, and the Board finds that it outweighs the negative opinions of record. 

In summary, when resolving all reasonable doubt in the Veteran's favor, the evidence establishes that he suffered a fall during service, and he subsequently developed degenerative arthritis of the bilateral hips that led to total hip replacement.  The evidence does not establish arthritis to a compensable degree within one year following the Veteran's separation from service, so service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  However, applying the benefit of the doubt rule, the current bilateral hip disabilities have been medically linked to the in-service injury.  As such, service connection is warranted on a direct basis.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for degenerative arthritis of the left hip is granted.

Service connection for degenerative arthritis of the right hip is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


